The majority in this case decided but one question, and that is the effect of the release. It is stated in the majority opinion:
"In view of the fact that we have reached the conclusion that the court erred in refusing to direct a verdict for appellants on their request so to do, because of said release, it becomes unnecessary to discuss other assignments which may be equally meritorious."
The appellee recovered judgment for $5,000 for personal injuries. Dr. Murphy testified in substance that he came to the conclusion in examining appellee that he was dealing with a case of traumatic neurosis; he thought that was what was the matter with appellee because of the positive symptoms, and in a majority of cases, this condition is permanent. He found nothing to indicate that appellee was feigning. Persons in his condition get afraid they are going to become insane or get paralysis or are going to become invalids, and they gradually get worse. In his opinion the appellee's trouble may be permanent. Any work that exposes him to sudden and loud noises and sounds of machinery, witness does not think he will be able to do. Thinks the neurosis in this case is as real as a "shell-shocked veteran."
If the jury believed Dr. Murphy's testimony, as it had a right to do, the verdict was very moderate. The amount paid him for the release was $16, which appears to be wholly inadequate.
Appellee testified that he did not want to sign the release and asked permission to see his father before he did; this they would not permit him to do. He then said he wanted to work, and he was told by the company's representative that unless he signed that release at that time he could not work any more. Telling a laborer, who must perform labor for his living, that if he does not sign the release he will lose his job, is about as effective a way to coerce him as could be found.
When the facts and circumstances are considered; that he was a laborer, and this court has repeatedly held *Page 482 
that the first duty of a servant is to obey his master; the fact that the company's doctor told him he would be well in a very few days, although the doctor probably believed this to be true; that he was not permitted to see his father before signing the release; that his injury is permanent, and that he was paid a wholly inadequate sum, I think the circumstances justify a cancellation of the release. At any rate, these facts were sufficient to make this a jury question.
"A nominal or grossly inadequate consideration for a release will be given serious consideration as affecting the question of fraud in its procurement. When due weight is given to other surrounding conditions, and there is evidence that the consideration is inadequate, it is a circumstance which, in connection with other circumstances, may be submitted to the jury, and, if grossly inadequate, it alone is sufficient to carry the question of fraud or undue influence to the jury, and where there is inadequacy of consideration, but it is not gross, it may be considered in connection with other evidence on the issue of fraud, but will not, standing alone, justify setting aside a contract or other paper writing on the ground of fraud. And therefore, on the question of fraud vel non in inducing an employee to accept benefits from a relief department in release of the master's liability for negligent injuries, his situation, conduct, and surroundings at the time, as well as the amount received, may be considered." 23 R.C.L. 395.
"There cannot be a release of a cause of action for personal injuries without unequivocal acts showing expressly or by necessary implication an intention to release. Generally the construction of the release as to the actual intent of the parties presents a question of fact to be determined from the surrounding conditions and circumstances, construed with reference to the amount of consideration paid and the language of the release itself. The amount of consideration paid should have considerable force in determining whether the releasee was simply paying the releasor for loss of time or some other specific element of damage, or whether *Page 483 
it indicated payment of a substantial sum in consideration of which the releasee secured himself against all further developments and the releasor assumed the risk thereof." 23 R.C.L. 397; Chi. R. I.  P. Ry. Co. v. Matthews, 185 Ark. 724, 49 S.W.2d 392.
The record plainly shows that the $16 paid appellee was for his loss of time and nothing more. I am unable to understand how anyone can read the printed record and imagine that he knows more about the credibility of the witnesses and the weight to be given their testimony, than the trial judge and jury.
I respectfully dissent from the majority opinion and I am authorized to say that Mr. Justice Humphreys agrees with me in this dissent.